DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments1
101
Claim 1 continues to be directed towards a sorting transactions based on criteria. Specifically, there are a set of rules that determine where transactions are to be sorted. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
Applicant submits that the claims as a whole improve computer technology. (Rm. at 7 (citing paras. 0019, 0023-0025).) Specifically, Applicant submits that the “present specification describes a number of improvement to conventional blockchain technology that flow from these features.” Applicant outlines in para. 0020 that the instant claims allow for increased transactions.
Examiner has taken note; however, there is a genuine dispute of material fact. Yaga discloses the following:
Transactions Per Second – Transaction processing speed is highly dependent on the consensus model used. Currently transactions on many permissionless blockchain networks are not 
(Id. at p. 44-45)
The instant claims are well known routine and convention in view of Yaga. The instant claims are just removing the plurality of blockchain nodes (i.e. consensus model) and managing the ledger locally. See generally Yaga at p. 18 (discussing consensus model). That is, Applicant’s instant claims are a single computer acting similar to or as a permissionless network or No Trust network. (Yaga at p. 38, 53.)
Therefore, there is no improvement to technology as speeding up blockchain transactions by removing a plurality of nodes (i.e. no consensus) is old within the art.
Additionally, the Examiner enters into the record “Banking on Stone Money: Ancient Antecedents to Bitcoin” by Fitzpatrick et al. which analogizes Bitcoin to Stone Money.
Additionally, the Examiner enters into the record “Brief History of Encryption” by Pandya et al. which discloses that cryptography goes back to 1900 BC from the Egyptians.
Additionally, the Examiner enters into the record “Handbook of Applied Cryptography” by Menezes which discloses cryptography dating back 4,000 years ago to the ancient Egyptians. (Id. at p. 1.)
103
Examiner has entered in Killoh which teaches:
receiving, at the device from a client (Fig. 5 Item WAS; 0090 “present one or more user interfaces”), a set of user-defined rules that (Fig. 5 Item 140 inside 122, Fig. 8 (disclosing data schema); 0120 “handles configuration and management”, 0121-0129, 0133 “Web Admin component 168 allows for [the modification] of individual rules”, 0135 “scheme 140”)…
Applicant submits that Ahmed does not teach transactions and blockchains. (Rm. at 13.) Examiner is not relying solely on Ahmed to teach these features. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant submits that Beecham does not teach local management of blockchains. (Rm. at 13.) Examiner is not relying on Beecham to teach local management of data stores in isolation. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a product. Claims 8-14 are directed to a method. Claims 15-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards maintaining transaction data in storage, which is an abstract idea of organizing human activity. Claims recite “receiving a transaction from a transaction source; based on a set of rules configured for processing transactions, determining a [data store] from a plurality of [data stores]….recording the transaction to the determined [data store]….” which are grouped within the “certain methods of organizing human activity.” With respect to the newly added language, the claim recites: “receiving…a set of user-defined rules that specify which transactions are stored in which blockchains.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as blockchain, memory of the device, and processor merely uses a computer as a tool to perform an abstract idea. Specifically, the blockchain, memory of the device, and processor performs the steps or functions of “receiving a transaction from a transaction source; based on a set of rules configured for processing transactions, determining a [data store] from a plurality of [data stores]….recording the transaction to the determined [data store]” and the newly added language of “receiving…a set of user-defined rules that specify which transactions are stored in which blockchains.” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “receiving a transaction from a transaction source; based on a set of rules configured for processing transactions, determining a [data store] from a plurality of [data stores]….recording the transaction to the determined [data store]….” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the blockchain, memory of the device, and processor performs the steps or functions of “receiving a transaction from a transaction source; based on a set of rules configured for processing transactions, determining a [data store] from a plurality of [data stores]….recording the transaction to the determined [data store]….”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claim 2-7, 9-14, and 16-20 further describe the abstract idea of organizing human activity. Dependent claims 2-5, 7, 9-12, 14, 16-19 do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 3, 10, and 17 include additional elements related to cryptography. However, these operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)). Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, 11-12, and 15-16, and 18-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over McCulloch et al. (US20020065839) (“McCulloch”) in view of Beecham et al. (US20190288850) (“Beecham”) in view of Ahmed et al. (US9032247) (“Ahmed”) in view of Killoh et al. (US20140257935A1) (“Killoh”).
Regarding claims 1, 8, and 15 McCulloch teaches:
specify…transactions are stored in [database] (Fig. 4 Item 600; 0060 “transaction identifier”, 0063 “transaction identifiers with each transaction”)
receiving, at the device, a transaction from a transaction source (Fig. 12 Item 910; 0094);
[databases] locally [in the memory of the device] (0063 “The Information Processing System…manages a the storage [of] Database 500 and Transaction Database 600.”)
recording, locally by the device (Fig. 12 Items 400, 600), the transaction (Fig. 12 Item 911; 0094) 
McCulloch does not teach:
stored in which blockchains;
[recording the content] to the determined blockchain in the memory of the device.
a blockchain from a plurality of blockchains, each of the plurality of blockchains being stored…in memory of the device; and 
based on the set of rules, determining, by the device [a database from many databases] 
receiving, at the device from a client, a set of user-defined rules that…
Beecham teaches:
stored in which blockchains (Fig. 2 Items 52-58, Fig. 4 Item 102; 0099, 0101, 0107, 0138);
[recording the content] to the determined blockchain (Fig. 2 Items 52-58, Fig. 4 Item 102; 0099, 0101, 0107, 0138) in the memory of the device (Fig. 1 Items 16, 26,; 0036, 0137).
a blockchain from a plurality of blockchains (Fig. 1 Items 132, 134, 136; 0010, Title above 0129, 0129, 0149) (structure), each of the plurality of blockchains being stored…in memory of the device; and (Fig. 1 Items 16, 26; 0036, 0137) (structure)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multi-database teachings of McCulloch (Fig. 12) with the multi-blockchains of Beecham (Fig. 5) by substituting the databases of McCulloch with the blockchains of Beecham since in order to make data stored “immutable data.” (Beecham at 0082.)

Neither McCulloch nor Beecham teach:
based on the set of rules, determining, by the device [a database from many databases]
receiving, at the device from a client, a set of user-defined rules that…
Ahmed teaches:
based on the set of rules (Fig. 1 Item 130, Fig. 2 Item “rule…end”; col. 5 ll. 59-67, col. 6 ll. 18-24), determining, by the device [a database] (Fig. 2 Item “$db.setTarget(“MyPrimaryDB”); col. 6 ll. 5-29) [from many databases] (Fig. 1 Item 115; col. 6 ll. 46-54)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combined teachings of McCulloch and Beecham with the database targeting and rules of Ahmed (Fig. 2; col. 5 ll. 5-29) in order to “specify a particular database” (Ahmed at col. 6 ll. 5-16) in order to safely store data for a transaction. (Ahmed at col. 1 ll. 1-55.)

Neither McCulloch, Beecham, nor Ahmed teach:
receiving, at the device from a client, a set of user-defined rules that…
Killoh teaches:
receiving, at the device from a client (Fig. 5 Item WAS; 0090 “present one or more user interfaces”), a set of user-defined rules that (Fig. 5 Item 140 inside 122, Fig. 8 (disclosing data schema); 0120 “handles configuration and management”, 0121-0129, 0133 “Web Admin component 168 allows for [the modification] of individual rules”, 0135 “scheme 140”)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combined teachings of McCulloh, Beecham, and Ahmed (specifically, the local rules of Ahmed) with the teachings of the remote WAS for rules of Killoh (Fig. 5 Item 104) in order to allow for a “separate user interface…to access the data” (Killoh at 0121) and allow for the “simplif[cation of] management and modification of complex set of rules” by an end user (id. at 0133). 
Alternatively or jointly, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combined teachings of McCulloch, Beecham, and Ahmed with the teachings of the remote WAS of Killoh (Fig. 5 Item 104) in order to perform operations remotely. MPEP 2144.04(V)(A) (making portable).

Regarding claims 2, 9, and 16 Beecham teaches:
generating an incremental, unique identifier; and (Fig. 7 Item 182, 186; Title above 0164 “Generation”, 0164, 0171, 0177, 0182)
associating the incremental, unique identifier to the transaction (0182).

Regarding claims 4, 11, and 18 McCulloch teaches:
wherein the receiving (Fig. 12 Item 910; 0094),…and recording (Fig. 11 Item 830-840, Fig. 12 Item 911; 0085, 0086, 0094) are performed in real-time (0088).
McCulloch does not teach:
determining,
Ahmed teaches:
determining (Fig. 1 Item 115; col. 6 ll. 46-54),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combined teachings of McCulloch and Beecham with the database targeting and rules of Ahmed (Fig. 2; col. 5 ll. 5-29) in order to perform transactions quickly. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 5, 12, and 19 McCulloch teaches:
recording the transaction to the [transaction database] (Fig. 12 Item 911; 0094)…
McCulloch does not teach:
wherein the [content] is immutable after the [content] is recorded in the blockchain.
Beecham teaches:
wherein the [content] is immutable (0015-0018, 0080, 0082-0083, 0099) after the [content] is recorded in the blockchain (Fig. 2 Item 52-58, Fig. 4 Item 102; 0099, 0101, 0107, 0138).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multi-database teachings of McCulloch (Fig. 12) with the multi-blockchains of Beecham (Fig. 5) by substituting the databases of McCulloch with the blockchains of Beecham since in order to make data stored “immutable data.” (Beecham at 0082.)

Claims 3, 10, and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over McCulloch, Beecham, Ahmed, and Killoh in view of Zhang et al. (US20190238550A1) (“Zhang”).
Regarding claims 3, 10, and 17 Beecham teaches:
wherein the blockchain is a first blockchain, wherein the program further comprises sets of instructions for (Fig. 1 Items 132, 134, and 136; 0010, Title above 0129, 0129, 0149)
…to a second blockchain in the plurality of blockchains in the memory of the device (Fig. 1 Items 132, 134, and 136; 0010, Title above 0129, 0129, 0149) (structure);
Neither McCulloch, Beecham, Ahmed, nor Killoh teach:
receiving a request from a client device to access [a blockchain network] 
determining whether a user of the client device is authorized to access the [blockchain network] ; and 
based on the determination, providing access the user of the client device access to the [blockchain network].
Zhang teaches:
receiving a request from a client device to access [a blockchain network] (Fig. 7 Item 701, 702; 0081-0082)
determining whether a user of the client device is authorized to access the [blockchain network] ; and (Fig. 7 Item 701, 702; 0081-0082)
based on the determination, providing access the user of the client device access to the [blockchain network] (0082-0084).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of McCulloch, Beecham, Ahmed, and Killoh with the teachings of Zhang in order to limit who may or may not use the blockchain. (Zhang at 0002-0004.)

Claims 6, 13, and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over McCulloch, Beecham, Ahmed, and Killoh in view of Smith et al. (US10476847) (“Smith”).
Regarding claims 6, 13, and 20 McCulloch teaches:
with the transaction source (Fig. 12 Item 320, 910; 0094) (structure)
Neither McCulloch, Beecham, Ahmed, nor Killoh teach:
retrieving a key associated [with another Node]; and 
using the key to decrypt the transaction.
Smith teaches:
retrieving a key associated [with another Node]; and (Fig. 12A Items 1210, 1230; col. 55 ll. 43-63)
using the key to decrypt the transaction (Fig. 12A Items 1210, 1230; col. 55 ll. 43-63).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combined teachings of McCulloch, Beecham, Ahmed, and Killoh with the teachings of Smith in order create an “independent secure channel” (Smith col. 54 ll. 47-67) on the blockchain since the ledger system does not allow for “private sharing of data.” (Smith col. 1 ll. 45-67.)

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over McCulloch, Beecham, Ahmed, and Killoh in view of Froeschl et al. (US7032021) (“Froeschl”).
Regarding claims 7 and 14 McCulloch teaches:
sending the message to the transaction source (Fig. 12 Item 913; 0095).
McCulloch does not teach:
generating a message acknowledging [a database object has been generated in memory]  that the transaction is stored in the blockchain; and 
Beecham teaches:
that the transaction is stored in the blockchain; and (Fig. 2 Item 52-58, Fig. 4 Item 102; 0099, 0101, 0107, 0138)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multi-database teachings of McCulloch (Fig. 12) with the multi-blockchains of Beecham (Fig. 5) by substituting the databases of McCulloch with the blockchains of Beecham since in order to make data stored “immutable data.” (Beecham at 0082.)

Neither McCulloch, Beecham, Ahmed, nor Killoh teach:
generating a message acknowledging [a database object has been generated in memory]
Froeschl teaches:
generating a message acknowledging [a database object has been generated in memory] (col. 9 ll. 47-63)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of McCulloch, Beecham, Ahmed, and Killoh (specifically, the confirmation message by McCulloch at 0095) with the generation teachings of Froeschl in order to inform users with messages. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2004/0098284 A1 Petito (disclosing Client Computer and Database)
US9811863 Marinescu (directed towards first and second databases)
US20200050613 Gauvreau (directed towards SQL of blockchains)
US10628454 Gauvreau (same)
US20180130050A1 Taylor (discloses towards multiple blockchains)
US10579643 Madisetti (discloses multiple blockchain layers)
US10783128 Li (discloses blockchain and rules)
US20190034465A1 Shimamura (discloses multiple blockchains)
US20180260888A1 Subramanya (discloses multiple blockchains)
US20170243193A1 Manian (discloses encrypting blocks on the blockchain)
US9436923 Sriram (directed towards blockchain for assets and supply chain)
US20160098730A1 Feeney (same)
US20170046806A1 Haldenby (directed towards hybrid blockchain with at least a master key)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Remarks (02/08/2021) is herein referred to as “Rm.”